Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 07/22/2022. Claims 1 and 11 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Kang S. Lim (Registration No. 37,491) on 08/04/2022. Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 101. 

The application has been amended as follows:
1.	(Currently Amended)		A method comprising:

presenting a virtual tracking code to a participant computing system, wherein the virtual tracking code includes a plurality of tasks associated with the target web site;
inserting, at the participant computing system, the virtual tracking code to the target web site to generate a modified target web site;
generating a study comprising the plurality of tasks, wherein the tasks include relating a plurality of items by conceptual categories by degree of perceived similarity or number of shared characteristics, wherein the tasks may include an open task wherein the conceptual categories are determined by the participant and a closed task wherein the conceptual categories are determined by a task author;
generating groupings of the plurality of tasks, wherein each grouping comprises the same number of tasks; 
randomly selecting at least one task from each grouping of tasks;
presenting to the participant the selected tasks; 
receiving results from the selected tasks responsive to the virtual tracking code; 
requesting feedback regarding the selected tasks from the participant, wherein the feedback asks why the participant categorized a set of items together;   
analyzing the results against a plurality of quality control rules on a purpose-built analytics server optimized for scalable client queries to generate refined results; and 
storing the refined results and associated feedback in a behavioral database.


2. 	(Previously Presented)	The method of claim 1, wherein the degree of perceived similarity is subjectively determined by the participant.

3. 	(Previously Presented)	The method of claim 2, wherein the participant defines a plurality of categories.

4.	(Previously Presented)	The method of claim 3, wherein a plurality of items are placed into the plurality of categories by the perceived similarity.

5.	(Previously Presented)	The method of claim 2, wherein a plurality of categories are pre-defined.

6.	(Previously Presented)	The method of claim 5, wherein a plurality of items are placed into the plurality of predefined categories by the perceived similarity.

7.	(Cancelled)

8.	(Previously Presented)	The method of claim 1, further comprising accessing the behavioral database which stores behavioral profiles.

9.	(Previously Presented)	The method of claim 8, further comprising comparing the received results against the behavior profiles.

10.	(Previously Presented)	The method of claim 9, further comprising eliminating the participant when the results fail to match at least one of the behavior profiles.

11.	(Currently Amended)	A computer program product stored on a non-transitory memory which when executed by a computer system causes the following steps to be performed: 
presenting a virtual tracking code to a participant computing system, wherein the virtual tracking code includes a plurality of tasks associated with the target web site;
inserting, at the participant computing system, the virtual tracking code to the target web site to generate a modified target web site;
generating a study comprising the plurality of tasks, wherein the tasks include relating a plurality of items by conceptual categories by degree of perceived similarity or number of shared characteristics, wherein the tasks may include an open task wherein the conceptual categories are determined by the participant and a closed task wherein the conceptual categories are determined by a task author;
generating groupings of the plurality of tasks, wherein each grouping comprises the same number of tasks;
randomly selecting at least one task from each grouping of tasks;
presenting to the participant the selected tasks;
receiving results from the selected tasks responsive to the virtual tracking code;
requesting feedback regarding the selected tasks from the participant, wherein the feedback asks why the participant categorized a set of items together;  
analyzing the results against a plurality of quality control rules on a purpose-built analytics server optimized for scalable client queries to generate refined results; and
storing the refined results and associated feedback in a behavioral database.

12. 	(Previously Presented)	The computer program product of claim 11, wherein the degree of perceived similarity is subjectively determined by the participant.

13. 	(Previously Presented)	The computer program product of claim 12, wherein the participant defines a plurality of categories.

14.	(Previously Presented)	The computer program product of claim 13, wherein a plurality of items are placed into the plurality of categories by the perceived similarity.

15.	(Previously Presented)	The computer program product of claim 12, wherein a plurality of categories are pre-defined.

16.	(Previously Presented)	The computer program product of claim 15, wherein a plurality of items are placed into the plurality of predefined categories by the perceived similarity.

17.	(Cancelled)

18.	(Previously Presented)	The computer program product of claim 11, wherein the steps further comprise accessing the behavioral database which stores behavioral profiles.

19.	(Previously Presented)	The computer program product of claim 18, wherein the steps further comprise comparing the received results against the behavior profiles.

20.	(Previously Presented)	The computer program product of claim 19, wherein the steps further comprise eliminating the participant when the results fail to match at least one of the behavior profiles.

Status of Claims
Claims 1-6, 8-16, and 18-20 are pending.
Claims 1 and 11 are currently amended; claims 7 and 17 have been cancelled.
Claims 1-6, 8-16, and 18-20 are allowed.

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.

Reasons for Allowance
With respect to the 35 U.S.C. 112(a) rejection, rejection to claims 1 and 11 are withdrawn in light of applicant’s amendment to the claim limitations. Accordingly, 35 USC 112(a) rejections are withdrawn.
With respect to the 35 U.S.C. 112(b) rejection, rejection to claims 8 and 18 are withdrawn in light of applicant’s amendment to the claim limitations. Accordingly, 35 USC 112(b) rejections are withdrawn.
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mental processes and certain methods of organizing human activity concepts into a practical application. Accordingly, claims 1 and 11 integrate the abstract idea into a practical application. Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
presenting a virtual tracking code to a participant computing system, wherein the virtual tracking code includes a plurality of tasks associated with the target web site;
inserting, at the participant computing system, the virtual tracking code to the target web site to generate a modified target web site;
generating a study comprising the plurality of tasks, wherein the tasks include relating a plurality of items by conceptual categories by degree of perceived similarity or number of shared characteristics, wherein the tasks may include an open task wherein the conceptual categories are determined by the participant and a closed task wherein the conceptual categories are determined by a task author;
generating groupings of the plurality of tasks, wherein each grouping comprises the same number of tasks; 
randomly selecting at least one task from each grouping of tasks;
presenting to the participant the selected tasks; 
receiving results from the selected tasks responsive to the virtual tracking code; 
requesting feedback regarding the selected tasks from the participant, wherein the feedback asks why the participant categorized a set of items together;   
analyzing the results against a plurality of quality control rules on a purpose-built analytics server optimized for scalable client queries to generate refined results; and 
storing the refined results and associated feedback in a behavioral database.

The prior art references most closely resembling the Applicant’s claimed invention Elenbaas et al. (US Pub. No. 2009/0210282) in view of Broverman et al. (US Pub. No. 2004/0249664).
Elenbaas et al. discloses users may access the work management server 160 or the remote servers 142 from user terminals (e.g., the user terminal 130 or 140) via a network 100 (e.g., the Internet). The users of the work management server 160 include, among others, workers, job owners and intermediators. In one embodiment, the users are presented with a typical interactive Web user interface for operations associated with the work management system 110. In one embodiment, a user logs into the work management server 160 and chooses a job. The work management server 160 presents tasks similar to those selected, preferred or previously performed by the worker. Furthermore, the work management server 160 allows a worker to create a filter. The work management server 160 may display a smaller pool of jobs and progressively increase the pool of available tasks as the worker establishes good reputation, receive good evaluation from job owners or the number of finished tasks increases. The work management server 160 receives 1710 results of the task from a worker. In one embodiment, the worker opens a task submission screen on the user terminal 130 or 140, and provides inputs associated with the results of the task. The tasks are marked as complete or provisionally complete. Workers are then given an opportunity to submit tasks and receive feedback before the tasks are closed for reintegration into a job (See paras [070], [0153], [0235], [0238]-[0239]).
However the system in Elenbaas does not explicitly disclose presenting a virtual tracking code to a participant computing system, wherein the virtual tracking code includes a plurality of tasks associated with the target web site; inserting, at the participant computing system, the virtual tracking code to the target web site to generate a modified target web site; randomly selecting at least one task from each grouping of tasks; receiving results from the selected tasks responsive to the virtual tracking code; and wherein the feedback asks why the participant categorized a set of items together.
Moreover, neither Elenbaas et al. nor Broverman et al. disclose presenting a virtual tracking code to a participant computing system, wherein the virtual tracking code includes a plurality of tasks associated with the target web site; inserting, at the participant computing system, the virtual tracking code to the target web site to generate a modified target web site; randomly selecting at least one task from each grouping of tasks; receiving results from the selected tasks responsive to the virtual tracking code; and wherein the feedback asks why the participant categorized a set of items together.
Broverman et al.  discloses automatically advisories indicating aspects of the document that still require completion or highlighting other issues that a sponsoring authority deems important for the document type. After all protocol elements are instantiated in the protocol database, it can then be used to drive the operation of most downstream aspects of the study (See abstract).
Moreover, since the specific combination of claim elements presenting a virtual tracking code to a participant computing system, wherein the virtual tracking code includes a plurality of tasks associated with the target web site; inserting, at the participant computing system, the virtual tracking code to the target web site to generate a modified target web site; randomly selecting at least one task from each grouping of tasks; receiving results from the selected tasks responsive to the virtual tracking code; and wherein the feedback asks why the participant categorized a set of items together recited in claims 1 and 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Elenbaas et al. and Broverman, and/or any other additional reference(s) would be improper to teach the claimed invention.
While the teachings of Elenbaas et al. and Broverman separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brewer et al. (US Pub. No. 8280873) discloses the business context mapping system 70 alters the desired web page code by inserting a tag into the HTML code to be able to track when the user interacts with the web page for the desired business context interaction data. The business context tagging system 70 comprises a web server 25 which comprises web pages 35 and a web log 30. The web log 30 tracks a user's request for desired web pages 35. The system further comprises a context logging server 75 in communication with the web server 25.
Watler et al. (US Pub. No. 7844907) discloses Sophisticated Web-sites need the ability to efficiently modify their content, monitor a user's browsing activities, and/or control the user's navigation through the Web-site. These functions, for the most part, can be integrated directly into an enterprise's Web-site code.
Knox et al. (US Pub. No. 20070005762) discloses The tracking code can be inserted into the outgoing email in number of ways. For example, any hyperlink(s) to a website associated with the user are modified to contain this tracking code. The hyperlink can be modified in a number of ways to include the tracking code. For example, the tracking code can be embedded in or appended to the hyperlink. As a result, when the recipient clicks through on a modified hyperlink within the modified outgoing email to a corresponding website, the corresponding website which is equipped to monitor the tracking code is then able to detect that the modified outgoing email has been opened and a click-through from within the modified outgoing email has occurred. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
08/05/2022